UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4176
TERRENCE THOMAS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                           (CR-00-415-S)

                  Submitted: September 13, 2001

                      Decided: October 17, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Harold I. Glaser, Baltimore, Maryland, for Appellant. Stephen M.
Schenning, United States Attorney, Lisa M. Turner, Assistant United
States Attorney, Susan Q. Amiot, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. THOMAS
                              OPINION

PER CURIAM:

   Terrence Thomas was convicted of one count of possession with
intent to distribute heroin in violation of 21 U.S.C.A. § 841(a)(1)
(West 1999), and one count of being a felon in possession of a
weapon in violation of 18 U.S.C.A. § 922(g)(1) (West 2000). On
appeal he argues that: (1) the district court erred by finding that law
enforcement authorities had probable cause to stop his car; (2) federal
agents did not have authority to stop his car on suspicion of violating
state law; and (3) his consent to search the car was not voluntary.
Finding no reversible error, we affirm.

   This Court reviews de novo a court’s determination that probable
cause was present. United States v. Cephas, 254 F.3d 488, 491 (4th
Cir. 2001). Probable cause for a warrantless seizure is defined as facts
and circumstances within the officer’s knowledge that are sufficient
to warrant a prudent person, or one of reasonable caution, in believ-
ing, in the circumstances shown, that the suspect has committed, is
committing, or is about to commit an offense. Beck v. Ohio, 379 U.S.
89, 91 (1964); United States v. Gray, 137 F.3d 765, 769 (4th Cir.
1998). A finding of probable cause is based upon a practical assess-
ment of the totality of the circumstances. Illinois v. Gates, 462 U.S.
213, 230-31 (1983). Where an informant has proven to be reliable in
the past and has first-hand knowledge of the criminal activity in ques-
tion, then probable cause may exist. United States v. Talley, 108 F.3d
277, 281 (11th Cir. 1997); United States v. Fleming, 566 F.2d 623,
625 (8th Cir. 1977). In the instant appeal, we find, based upon the
informant’s reliability and the FBI agent’s ability to corroborate some
of the details, there was probable cause to believe that Thomas was
violating the law.

   We further find the FBI agent had authority to stop Thomas’ car
because he was working on a joint investigative task force with state
and local law enforcement officials. See Md. Ann. Code art. 27,
§ 594B(h)(3)(i) (Supp. 2000). Finally, we find that if consent to con-
duct a search of Thomas’ car was necessary, it was voluntarily given.
See, e.g., United States v. Mitchell, 209 F.3d 319, 323 (4th Cir.), cert.
denied, 531 U.S. 849 (2000).
                     UNITED STATES v. THOMAS                     3
  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED